Citation Nr: 1119953	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  00-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Ardelia L. Davis, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 11, 1978, to August 1, 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1999 decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for an acquired psychiatric disability to include PTSD.  Jurisdiction over this case was subsequently transferred the VARO in Manila, Republic of the Philippines, and that office forwarded the appeal to the Board.

In December 2000, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In February 2003, the Veteran testified before the undersigned at a Travel Board hearing.  Transcripts of each hearing are of record. 

In January 2004, the Board denied entitlement to service connection for a personality disorder including a schizoid personality disorder and remanded the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD.  The Board denied the Veteran's claim in November 2004.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Order, the Court vacated the Board's November 2004 decision and remanded the matter for further proceedings.

In July 2007 and again in August 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.  For the reasons stated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  A psychosis did not manifest within the one year presumptive period, any current psychiatric disorder is unrelated to service, and preexisting psychiatric symptoms associated with the Veteran's personality disorder did not worsen during the brief period of service.

2.  A preexisting psychiatric disorder, to include depressive neurosis, did not worsen during the Veteran's brief period of service.

3.  The Veteran's PTSD is not related to a corroborated in service stressor.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or aggravated by service and preexisting psychiatric symptoms associated with the Veteran's personality disorder were not aggravated by superimposed disease or by service.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2010).

2.  A preexisting psychiatric disorder, to include depressive neurosis, was not aggravated by service.  38 U.S.C.A. § 1111, 1153, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303, 3.306.

3.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In January 2004, September 2009, November 2009, and December 2010 letters, the RO/AMC notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the January 2004 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the September 2009 letter.

Contrary to VCAA requirements, all of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim, which preceded enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in multiple supplemental statements of the case (SSOCs), most recently in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), service personnel records, and all of the identified post service VA treatment records.  VA also obtained all identified post-service private treatment records which the Veteran provided authorization and consent to release.  In addition, VA obtained the records of the Social Security Administration's (SSA's) disability determination.

In its December 2006 decision, the Court noted that a July 2000 treatment record from Bartlett Regional Hospital indicated that the Veteran had received prior treatment there, but VA had not sought these records.  The Court therefore vacated the Board's decision and remanded the claim to the Board.  In July 2007, the Board remanded the claim to the RO via the AMC with instructions to request the appropriate release from the Veteran in order to obtain the Bartlett Regional Hospital records.  In a January 2009 letter, the AMC requested that the Veteran provide the appropriate release so that records from Bartlett Regional Hospital prior to July 2000 could be obtained and associated with the record.  The AMC also requested more generally that the Veteran complete, sign, and return the appropriate authorization and consent to release forms with regard to any outstanding private treatment records.  The Veteran does not appear to have provided an appropriate release with regard to Bartlett Regional Hospital in response to this request.  The Veteran's attorney wrote in a May 2009 letter that the Veteran prepared and signed a statement of release on January 28, 2009 in response to this request, but the Board cannot locate any such document in the claims file.  Therefore, as the Veteran did not provide an appropriate authorization of release of information from Bartlett Regional Hospital VA was not required to take any additional action to comply with its duty to assist him or the Board's July 2007 remand instructions.  See 38 C.F.R. §§ 3.159(c)(1)(ii) ("If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records"); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the RO/AMC requested information regarding the Veteran's claimed in service stressors.  In response, the Veteran recounted the stressor discussed below.  In February 2010, the RO's U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator prepared a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD indicating that the information provided by the Veteran was too vague to pursue.  The Board finds that any error in not attempting to corroborate the Veteran's account with JSRRC was harmless because, for the reasons stated below, his account of this stressor was not credible.

The Veteran was also provided with multiple VA examinations as to the nature and etiology of any psychiatric disorder, to include in February 2004.  For the reasons discussed below, these examinations were adequate, and the August 2010 examination complied with the Board's remand instructions.

Finally, during the Board hearing, the undersigned allowed questioning that indicated it was incumbent upon the Veteran to submit any potentially relevant evidence in his possession in support of his claim.  This action supplemented VA's compliance with the VCAA and provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f) (2010).

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), previously codified at 38 C.F.R. § 3.304(f)(4).  A recent amendment renumbered this provision to appear at 38 C.F.R. § 3.304(f)(5).  See 75 Fed. Reg. 39843-01 (July 13, 2010).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, No. 2010-7091, 2011 WL 1496779 (Fed. Cir. Apr. 21, 2011).

Prior to service, in August 1971, the Veteran was hospitalized until October 1971 for treatment of an adjustment reaction of childhood with depressive features.

On the May 19, 1978 enlistment examination, the Veteran's psychiatric system was clinically normal.  A few days later, on May 22, 1978, he specifically denied a history of psychological problems or prior psychiatric treatment.  A pre-training examination report, dated on July 12, 1978, shows that he reported he had been hospitalized in a mental institution from the age of 9 to 14.  He said he had no problems now.  It was not indicated as to whether the Veteran's psychiatric system was normal on examination.  A July 20, 1978, psychiatric evaluation report shows that the Veteran was initially referred for psychiatric evaluation on July 12, 1978.  He reported he was concerned about apparent depression.  Following an examination, the impression was depressive neurosis in a schizoid personality that preexisted enlistment and was not aggravated by military service.  Shortly thereafter, the Veteran was released from service based on his psychiatric disability.

Post-service, the record reflects various psychiatric diagnoses.

Private medical records show that in May 1996, the Veteran was diagnosed as having an adjustment disorder with mixed emotional features; dysthymia; PTSD; borderline personality disorder, rule out antisocial personality disorder.  The Veteran's history of childhood adjustment problems was noted.  His current stressors were noted to be pain, marriage, and bad interpersonal relationships.  That same month, it was noted that the Veteran had polysubstance abuse/dependency and antisocial personality disorder.  Thereafter, he continued psychiatric treatment. In October 1996, it was indicated that the Veteran was having major depressive disorder and had a mood disorder.

In April 1998, a history of a mood disorder was noted.  Thereafter, it was noted that the Veteran had an adjustment reaction with disturbances of mood and affect. In April 1999, the Veteran was diagnosed as having rule out major depression; rule out personality disorder, not otherwise specified.  In May 1999, the diagnoses were adjustment disorder versus major depressive episode; antisocial personality disorder.

In a March 2000 letter, a Mental Health Clinician, J.F., M.A., stated that the Veteran had PTSD, formerly diagnosed as depressive neurosis.  This individual stated that PTSD had been present since childhood, but appeared to have been aggravated during the Veteran's military duty. In an April 2000 letter, C.E., M.D., stated that the Veteran was under his medical care for PTSD which had been present for many years and appeared to have been exacerbated during military service.

Further private records reflect that in May 2000, the diagnosis was PTSD. In July 2000, the diagnoses were major depression, rule out PTSD. In August 2000, the Veteran was noted to have major depression with PTSD.

The Veteran testified at a personal hearing at the RO before a hearing officer. The Veteran related that in 1970 or thereabouts, he was psychiatrically hospitalized. During service, the Veteran reported that he was assaulted by three Coast Guard personnel.  He reported that he was beaten twice.  The Veteran indicated that he was treated for a skull fracture.

Thereafter, the records from the Social Security Administration(SSA) were received.  These records include duplicates of other records already in the claims file.  These records also included a March 1988 mental status examination performed by R.J., M.D. which resulted in a diagnosis of schizophrenia, chronic paranoid type.  In March 2000, C.H., M.D., an SSA physician, report noted that it was doubtful that the Veteran had schizophrenia or dementia praecox.  Rather, he had a severe personality disorder of an unusual mix involving schizotypal, antisocial, and borderline and histrionic traits.  The SSA confirmed that records prior to 1986 were destroyed.  The SSA records also show that the Veteran was found to be disabled due to chronic anxiety disorder with an onset date of August 1978.

In August 2001, the Veteran was afforded a VA examination. At that time, the Veteran reported that he had pre-service psychiatric problems, but during service, he was physically assaulted on two occasions.  Mental status examination resulted in diagnoses of major depression with psychotic features and schizoid personality.  The examiner stated that the record show that the Veteran falsified his medical history when he entered the military in that he did not report his pre-service treatment for a mental disorder.  The examiner pointed out inconsistencies in the Veteran's responses on testing and with regard to his history.  The examiner stated that it was difficult to ascertain if the Veteran was in fact assaulted during the military and if the Veteran's condition was exaggerated by his experiences during service.

In February 2003, the Veteran testified before the undersigned at a Travel Board hearing.  At that time, the Veteran reported that he was beaten during service.  He asserted that pre-service psychiatric illness was aggravated during service due to the trauma of in-service assaults and also resulted in PTSD.

In written statements, including a July 2007 affidavit, the Veteran gave a detailed description of being assaulted by fellow seamen after expressing opinions against the Vietnam War.  He indicated that the injuries he suffered as a result of the assault included spinal injury, internal broken bones, and bruises and burns.

In order to resolve the nature and etiology of any current psychiatric disability, the Veteran was afforded a VA psychiatric examination.  The examiner was requested to review the claims file. The examiner stated that he interviewed the Veteran extensively and also performed an extensive review of the claims file. The Veteran's transcripts from his hearings were also considered. Following a mental status examination, the examiner provided the following assessment. The examiner stated that he did not believe that the Veteran was being truthful and his presentation was not credible.  The examiner determined that the Veteran was suffering from a personality disorder.  The Veteran was diagnosed as only having an antisocial personality disorder.  He was not diagnosed as having any other psychiatric disorder to include PTSD.

In its November 2004 denial, the Board found that the February 2004 VA medical opinion was the most persuasive evidence of record, because the prior, conflicting diagnoses were not based on thorough review of the claims file.  Thus, according to the Board, this competent evidence established that the Veteran had only a personality disorder and not PTSD or any other psychiatric disability for which compensation may be awarded.  The Court specifically found that the Board's statement of reasons or bases for preferring this opinion over others was adequate (but vacated the decision on other grounds).  See December 2006 Court Decision, at 3.  The Court's finding of adequacy as to the Board's statement of reasons or bases for preferring the February 2004 VA opinion reflects that this opinion is entitled to substantial probative weight.

There are also medical opinions received since the February 2004 VA examination that support the Veteran's contention that he has PTSD due to his claimed in service stressor of being beaten due to his anti-Vietnam war thoughts.  Dr. Abernathy's June 2009 opinion described the stressor and indicated that the Veteran did not reveal it to anyone but his mother and a psychiatrist (whose records had been destroyed) because he was afraid for his life.  Dr. Abernathy addressed prior opinions that found the Veteran had manifested PTSD during childhood and adolescence, but opined that the Veteran had more likely manifested a conduct disorder and had attention deficit disorder with hyperactive features, neither of which have anything to do with PTSD, and thus did not have preexisting PTSD.  Dr. Abernathy also described the facility to which the Veteran was admitted prior to service as more like a center for delinquent anti social adolescents than a psychiatric facility.  Dr. Abernathy diagnosed PTSD based on the claimed in-service stressor as well as schizophrenia.  

The Veteran also underwent a VA examination in August 2010.  The physician who conducted the examination reviewed the claims file and diagnosed the Veteran with PTSD based on the claimed in service stressor of being assaulted in response to expressing anti-Vietnam views.  This examination was adequate and complied with the Board's August 2009 remand instructions because the examiner reviewed the claims file and made a diagnosis based on the examination and claims file review. 

With regard to entitlement to an acquired psychiatric disorder other than PTSD, every Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  Id.

In addition, 38 C.F.R. § 3.303(c) indicates that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Moreover, psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing pre-service origin.

Although the Veteran's May 1978 enlistment examination report indicated that his psychiatric system was normal, and he specifically denied a history of psychological problems, the Veteran shortly thereafter reported being hospitalized in a mental institution for five years as an adolescent.  The diagnosis of depressive neurosis in a schizoid personality that preexisted service and was not aggravated thereby is therefore an indication that the Veteran had both depressive neurosis and schizoid personality, a personality disorder, prior to service.

On the question of whether the preexisting symptoms associated with the personality disorder or the depressive neurosis were aggravated by service, a pre-existing disease will be considered to have been aggravated by where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  As to the diagnosed personality disorder, this is not considered a "diseases or injury" under the applicable legislation and hence does not constitute a disability for VA compensation purposes.  However, service connection may be granted for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In this case, the evidence does not reflect that there was any worsening of either the Veteran's personality disorder or his depressive neurosis during his brief period of service.  Rather, the records show that, once the Veteran's apparent depression was recognized and he admitted to pre-service psychiatric hospitalization, he was referred for a psychiatric examination which determined that discharge was appropriate based on preexisting  depressive neurosis in a schizoid personality that existed prior to service and was not aggravated thereby.  This contemporary medical finding of a lack of aggravation, while not binding, is entitled to substantial probative weight.

There are post service medical opinions that indicate that a psychiatric disability, either PTSD or otherwise, was aggravated by service and also that diagnose PTSD based on the Veteran's description of being assaulted in service after expressing anti-war views.  However, these opinions lack probative value because they are based on an inaccurate factual premise, i.e., the assault described by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  In his written statements and hearing testimony, the Veteran gave a detailed description of an assault that occurred after he expressed views in opposition to the Vietnam War.  The Veteran claimed that he suffered a skull fracture, spinal injury, and broken bones as a result of this beating.  Significantly, however, yet there is no mention of any such physical findings in the medical reports prepared in connection with the Veteran's discharge for a personality disorder or any of the other STRs or service personnel records.  The Board finds that at least a mention of physical abnormalities would have been made along with the psychiatric findings at that time were the events to have occurred as stated by the Veteran.  The absence of any mention of physical abnormalities as recounted by the Veteran or any physical abnormalities at all thus renders the Veteran's account of the in-service assault incredible.  Moreover, the Veteran's contemporaneous statements made to military health professionals during psychiatric examinations that omitted mention of the severe beating due to his expression of anti-war viewed are of greater probative value than the more recent statements describing the beating in detail that were made in the course of his claim for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Consequently, the medical opinions in support of the Veteran's service connection claim, whether on a direct incurrence or aggravation basis, all of which were based on the Veteran's incredible account of the in-service stressor, are of no probative value.  Reonal, 5 Vet. App. at 461.  The Veteran's own lay statements indicating that he has PTSD based on the in-service assault similarly lack probative value because they are not credible.  In this regard, the Board notes that the Veteran's denial on May 22, 1987 of a history of psychiatric problems was clearly inaccurate, as demonstrated by subsequent evidence including his own statements.  This supports the Board's conclusion that the Veteran is not a credible historian.

The Board also notes that there is no evidence that a psychosis manifested within the one year presumptive period.  See 38 C.F.R. § 3.384 (2010) (listing psychoses).

As the most probative evidence of record, the February 2004 VA examiner's opinion, indicates that he has a personality disorder and does not have a psychiatric disability related to service, and there is evidence of preexisting psychiatric symptoms associated with a personality disorder and depressive neurosis that were not aggravated by the Veteran's brief period of service, there is no basis for the grant of service connection for an acquired psychiatric disorder, to include PTSD, on a direct or aggravation basis.  As the preponderance of the evidence is thus against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


